Citation Nr: 0526538	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the lumbar segment of the spine, to 
include as secondary to the service-connected lower back 
contusion residuals.

2.  Entitlement to an effective date earlier than April 20, 
2000 for the assignment of a 100 percent disability rating 
for an anxiety reaction.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on being housebound.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq. 



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1940 to July 1945.

2.	On September 16, 2005, the Board was notified by the RO 
that the veteran died on June [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 
38 C.F.R. § 20.1106 (2004).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


